On Petition eor Rehearing.
Montgomery, J.
4. —Counsel for appellees earnestly insists that the charge in this case does not show with required certainty that the person intended to be defrauded is the one whose name is alleged to have been forged; and, in support of this contention, cites, Shinn v. State (1877), 57 Ind. 144, and Yount v. State (1878), 64 Ind. 443.
In the first case mentioned the accused was charged with having uttered a forged note purporting to have been executed by “S. B. Skinner,” with intent to defraud “one Solomon B. Skinner,” and upon appeal this court said: “It can not be inferred, either as a matter of fact or of law, that Solomon B. Skinner was the person meant or intended by the name ‘S. B. Skinner,’ which was subscribed to the note on which the charge of forgery was predicated. So far as mere inference can go, and that is all, apparently, that is relied upon in the second count of the indictment, it would be just as reasonable to infer that Stephen, Silas, Solon, Smith, *218Samuel or Saul B. Skinner was the person meant or intended by the name, ‘S. B. Skinner/ as to infer that Solomon B. Skinner was the person thereby meant and intended. Such a matter as this ought not, in our opinion, to be left to mere inference in an indictment.”
In the case of Yount v. State, supra, the defendant was charged with having forged a note payable to “E. J. Schweitzer” and having the indorsement “E. J. Sweitzer,” with intent to defraud one “Emily J. Schweitzer,” and this court, upon the authority of the ease of Shinn v. State, supra, held the indictment insufficient.
It is a well-settled principle of criminal pleading, that the full Christian and surname of persons mentioned should be given, unless the same are averred to be unknown. Gardner v. State (1853), 4 Ind. 632; Zellers v. State (1856), 7 Ind. 659; Gordon v. State (1877), 59 Ind. 75; Burton v. State (1881), 75 Ind. 477. It is evident that the decision in the cases cited in behalf of appellees rested primarily, if not wholly, upon that principle; and, consequently, it was held that the identity of persons was not sufficiently shown in the indictment by the use merely of initial letters of the Christian name.
The charge in the case under consideration is wholly different. In the first and second counts of the information the name appearing to the alleged forged notes is “William Baxter, Sr.,” and it is averred that the notes were uttered with intent to defraud “the estate of said William Baxter, Sr.” In the third count the notes purport to have been signed by “William Baxter,” and it is charged that they were forged with intent to defraud “the estate of William Baxter, now deceased.” The cases cited are not decisive of the question before us. The identity of name in the present charge is exact, and it requires no presumption or inference to justify the belief that but one person by that name was mentioned. It is only by indulging in speculative doubts that we may become fairly uncertain whether the pleader *219had in mind two persons of the same name, or only one. We are of opinion that the affidavit and information are sufficiently certain in this respect.
The petition for a rehearing is overruled.